Citation Nr: 0816952	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  06-24 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of a right knee injury, meniscal 
tear.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The veteran had active service from October 1993 to September 
1996, from November 2002 to October 2003, and from November 
2003 to June 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 RO rating action.  

In February 2008, the Board remanded the case to the Hartford 
RO, via the Appeals Management Center (AMC) in Washington, 
DC.  

The appeal is being remanded to the RO in Boston, 
Massachusetts via the AMC.  VA will notify the appellant if 
further action is required on his part.  



REMAND

The Board's remand in February 2008 directed the RO in 
Hartford to schedule the veteran for a videoconference 
hearing.  A videoconference hearing was duly scheduled to 
occur at that RO on May 12, 2008.  However, the veteran 
cancelled that hearing and requested that the videoconference 
hearing be rescheduled at a later date from the RO in Boston, 
Massachusetts.  

Because such hearings for the Board are scheduled by the RO, 
a remand of this matter is required in this case.  See 
38 C.F.R. § 20.704 (2007).  

Accordingly, this matter is hereby REMANDED to the Boston RO, 
via the AMC, for the following action:

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



